Beier, J.,
concurring: I agree with the majority’s result and rationale today. I have been persuaded to change my position from that expressed by my votes in State v. Murdock, 299 Kan. 312, 323 P.3d 846 (2014), modified by Supreme Court order September 19, 2014, and State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010), because of the majority’s honest acknowledgment of its need to deal with statutory silence in this exceptional case. In my view, it has done so effectively. This decision should not be read to signal wholesale repudiation of or departure from this court’s usual approach to statutory interpretation and construction when we have legislative language on point to examine.
[[Image here]]